— In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Richmond County (Maltese, J.), dated December 1, 2003, which, after a nonjury trial, and upon the denial of their motion pursuant to CPLR 4401, made at the close of the plaintiffs’ case, for judgment as a matter of law, is in favor of the plaintiffs and against them in the principal sum of $279,445.20.
Ordered that the judgment is affirmed, with costs.
The trial court properly denied the defendants’ motion pursuant to CPLR 4401 for judgment as a matter of law. Viewing the evidence in the light most favorable to the plaintiffs, and affording them “every favorable inference which may properly be drawn from the facts presented” (Szczerbiak v Pilat, 90 NY2d 553, 556 [1997]; see Magidenko v Consolidated Edison, 3 AD3d 553 [2004]; Ustilovskaya v Cohen, 304 AD2d 748 [2003]), there was a rational process by which the court could find in the plaintiffs’ favor (see Knee v Trump Vil. Constr. Corp., 15 AD3d 545 [2005]; Grillo v Brooklyn Hosp., 280 AD2d 452 [2001]; Brownell v City of New York, 277 AD2d 31 [2000]; Roca v Gerardi, 243 AD2d 616 [1997]; Caro v Skyline Terrace Coop., 132 AD2d 512 [1987]).
The defendants’ remaining contentions are either unpreserved for appellate review (see Horton v Smith, 51 NY2d 798 [1980]) or without merit. Cozier, J.P., Ritter, Krausman and Skelos, JJ., concur.